Citation Nr: 0334619	
Decision Date: 12/11/03    Archive Date: 12/24/03	

DOCKET NO.  02-01 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for postoperative 
residuals, subluxation of the right shoulder with scar, 
currently evaluated at 10 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from January 1966 to 
January 1968, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The 10 percent evaluation assigned for the veteran's 
right shoulder scar has been in effect for 20 years or more 
and is a protected rating.

3.  The veteran's right shoulder manifests limitation of 
motion with pain on motion.

4.  The veteran's right shoulder motion is not limited to 25 
degrees from his side or midway between the side and shoulder 
level.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for a right shoulder scar have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Code 7804 (2003).  

2.  The schedular criteria for a 20 percent evaluation for 
postoperative residuals, subluxation of the right shoulder 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decision, 
as well as the Statement of the Case and the Supplemental 
Statement of the Case issued in connection with the veteran's 
appeal have notified him of the evidence considered the 
pertinent laws and regulations and the reasons his claim was 
denied.  In particular, the Statement of the Case 
specifically notified the veteran of the schedular criteria 
that needed to be satisfied in order to warrant a higher 
evaluation for his right shoulder disability.  In addition, 
an April 2001 letter to the veteran informed the veteran of 
the substance of the VCAA, including the division of 
responsibilities between the veteran and the VA in obtaining 
evidence.  The Board acknowledges that a portion of that 
letter is inaccurate in informing the veteran of the evidence 
necessary to show entitlement to service connection, instead 
of an increased evaluation, but as previously indicated, the 
veteran was notified of the schedular criteria that needed to 
be satisfied in order to warrant a higher evaluation for his 
right shoulder disability.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
obtained and are associated with the claims file.  In 
addition, private medical records are associated with the 
claims file and the veteran was afforded a VA examination in 
order to assess the current severity of his disability.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the appellant's claim.  Significantly, 
following the veteran's personal hearing before the Hearing 
Officer at the RO and the issuance of the Supplemental 
Statement of the Case, the veteran submitted a statement in 
May 2002 in which he requested that his claim for an increase 
in his service-connected right shoulder disability be sent to 
the BVA.  The veteran also indicated that he had no 
additional evidence to submit at this time.  Given these 
representations by the veteran the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained and that the veteran 
has essentially waived any further notice or assistance under 
the VCAA by virtue of his May 2002 statement.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  Accordingly, the Board finds 
that the case is ready for appellate review.

Background and Evidence

A report of a VA examination performed in February 1976 noted 
that the veteran was right handed.  On examination there was 
a 5-inch-long surgical scar on the anterior deltoid surface 
of the right shoulder with some tenderness in that area.

A rating decision dated in April 1976 granted service 
connection for "scar, shoulder, right, residuals, 
subluxation, PO," and assigned a 10 percent evaluation from 
November 24, 1975.  The rating decision indicated that the 
veteran's disability did not meet the schedular criteria set 
forth in the Schedule for Rating Disabilities for a 
compensable evaluation under the limitation of motion of the 
shoulder joint or impairment of muscles of the shoulder 
girdle, and accordingly, the disability was rated as a tender 
scar.  

A report of a VA examination performed in February 1978 
indicated that the veteran was left-handed based on his 
statement.  

A statement from the veteran's employer, specifically his 
supervisor for the previous 10 years, related that the 
veteran had taken a lesser job resulting in a decrease in his 
income.  The supervisor indicated that the veteran informed 
him that his change in jobs was because of his shoulder and 
the fact that he could no longer do the required work.  

Medical records from James P. Dambrogio, D.O. dated in April 
2001 reflected the veteran had undergone computerized 
mechanical, isometric muscle testing.  Test results reflect 
that the right shoulder was weaker than the left shoulder.  
Dominance was listed as right.  A June 2001 letter from 
Dr. Dambrogio related that when he had seen the veteran in 
April 2001 for muscle testing of the shoulders the veteran 
complained of persistent right shoulder pain and weakness 
that had gradually worsened since his initial injury while in 
service.  Examination revealed extreme tenderness to 
palpation of the right acromioclavicular joint and in the 
bicipital groove.  There was point tenderness over the 
cicatrix of his surgery.  Percussion over the AC joint 
produced pain.  Goniometric range of motions of the right 
shoulder were forward flexion to 130 degrees, extension to 30 
degrees, abduction to 90 degrees, adduction to 20 degrees, 
internal rotation to 30 degrees and external rotation to 50 
degrees.  X-rays performed in June 2000 revealed degenerative 
changes with spurs seen along the inferior margin of the 
right humeral head and degenerative changes of the right 
acromioclavicular joint with inferior spurs.  Dr. Dambrogio 
concluded that it was his medical opinion that the injuries 
sustained by the veteran during service resulted in a 
permanent impairment due to the loss of joint integrity, 
flexibility, and strength accompanied by persistent chronic 
pain of 30 percent of the whole person.  

A report of a VA examination performed in June 2001 shows the 
veteran related that he had had no recurrent dislocations 
since service.  The veteran reported that he experienced 
aching, pain, soreness and tenderness of his shoulder and 
that every once in a while he experienced more swelling and 
more sharp pain.  The veteran reported that he experienced 
pain when he performed a lot of heavy pushing, pulling, and 
overhead work.  The veteran reported that he currently worked 
in the water department plant maintenance and that he was 
able to perform that job.  No specific flare-ups were noted.  
On physical examination there was a well-healed scar over the 
right shoulder with some mild tenderness.  There was minimal 
pain with motion.  Abduction and flexion were to 160 degrees 
and internal and external rotation were to 45 degrees and 
limited by the surgical procedure.  There was pain just at 
the extremes of motion.  There was no signs of instability 
and the veteran was noted to have excellent strength in his 
rotator cuff muscles.  A radiographic report contained an 
impression of moderate degenerative arthritic changes of the 
right acromioclavicular and shoulder joints.  The diagnosis 
following the examination was residual postoperative 
dislocation of the right shoulder with arthritis.  

The veteran presented testimony before a Hearing Officer at 
the RO in April 2002.  At that hearing the veteran testified 
that the only activity that he performed left handed was 
writing but that everything else was performed with his right 
hand.  The veteran offered testimony concerning the 
symptomatology he experienced in his right shoulder and the 
functional limitations he experienced as a result of his 
service-connected disability.  The veteran also offered 
testimony concerning the treatment he had received.  The 
veteran indicated that he had not lost any time from work as 
a result of his right shoulder.  

A February 2001 treatment record from Joseph M. Stefko, M.D., 
reflects that the veteran was seen for complaints of right 
shoulder pain.  The veteran indicated that his pain was 
increased with overhead activities and cross body positioning 
and he described significant night discomfort.  There was no 
recent injury.  Clinical examination revealed exquisite 
palpable discomfort over the anterior lateral aspect of the 
acromion and acromioclavicular joint.  There was close to 
full active and passive glenohumeral motion.  Rotator cuff 
strength was described as close to 5/5.  Following the 
examination the impression was right shoulder impingement 
syndrome along with acromioclavicular joint degenerative 
joint disease.  Dr. Stefko concluded by stating that given 
the chronic history of pain and unresponsiveness to prolonged 
conservative treatment he felt the veteran was a candidate 
for surgery.  

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
its symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of these several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

The veteran's right shoulder disability is currently 
evaluated as 10 percent disabling under Diagnostic Code 7804 
for a tender and painful scar.  The 10 percent evaluation 
represents the maximum schedular evaluation under Diagnostic 
Code 7804.  A higher evaluation for the veteran's scar would 
be permitted under Diagnostic Code 7805 with a rating 
assigned based on the degree of limitation of function of the 
affected part.  

As for the evaluation specific to the shoulder, under 
Diagnostic Code 5201 evaluations are assigned based on the 
limitation of arm motion.  When arm motion is limited to 
shoulder level a 20 percent evaluation is for assignment; 
when arm motion is limited to midway between the side and 
shoulder level a 30 percent evaluation is for assignment for 
the major extremity and a 20 percent evaluation is for 
assignment for the minor extremity; and when arm motion is 
limited to 25 degrees from the side, a 40 percent evaluation 
is for assignment for the major extremity and a 30 percent 
evaluation for the minor extremity.  38 C.F.R. § 4.71a. 
Diagnostic Code 5201.

At this point, the Board would observe that there does not 
appear to be any other potentially applicable Diagnostic Code 
for the shoulder.  Diagnostic Code 5203 pertains to the 
impairment of the clavicle or scapula in terms of 
dislocation, nonunion or malunion, but the veteran clearly 
indicated that he had had no dislocations since service and 
there is no indication from the evidence of record of a 
malunion or nonunion of the shoulder.  Diagnostic Code 5202 
applies to impairment of the humerus with a malunion, 
recurrent dislocation at the scapulohumeral joint or a 
fibrous union of the humerus, symptomatology not at issue in 
this appeal.  Lastly, Diagnostic Code 5200 provides for 
assignments based on a degree of ankylosis of the shoulder, 
but no ankylosis is shown by the evidence of record.  Thus, 
the Board finds that the most appropriate Diagnostic Code for 
the shoulder joint applicable in this case is Diagnostic 
Code 5201.  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).  

In this case, the Board finds that the veteran is entitled to 
an evaluation for the surgical scar associated with his 
service-connected disability as well as a separate evaluation 
for the functional impairment produced by his disability.  At 
this point, the Board would note that the veteran was 
assigned a 10 percent evaluation for his surgical scar by the 
April 1976 rating decision effective November 24, 1975.  That 
10 percent evaluation has been in effect for more than 20 
years.  As such, that disability evaluation is protected and 
may not be reduced to less than that evaluation except upon a 
showing that the rating was based on fraud.  38 C.F.R. 
§ 3.951(b).  The Board would also observe that the most 
recent examination indicated that the right shoulder had a 
well-healed surgical scar that manifested some mild 
tenderness.  Accordingly, the Board concludes that a 10 
percent evaluation for the veteran's right shoulder surgical 
scar is warranted.  

The Board also finds that a higher evaluation for the 
veteran's scar under Diagnostic Code 7805 based on limitation 
of function is not warranted because the surgical scar is not 
shown to actually produce any limitation of function and, as 
will be explained below, the right shoulder function 
limitation is being assigned a separate evaluation.  A higher 
evaluation based on limitation of function due to the scar 
and a separate evaluation for function limitation of the 
right shoulder would constitute pyramiding and is not 
permitted under the Schedule for Rating Disabilities.  
38 C.F.R. § 4.14.  

Both private and VA medical records show that the veteran has 
degenerative joint disease and limitation of motion of his 
right shoulder.  Under these circumstances, VA adjudication 
permits a separate evaluation.  Esteban v. Brown, 6 Vet. App. 
259 (1994) (the critical element is that none of the 
symptomatology for these conditions is duplicative or 
overlapping with the symptomatology of the other conditions).  
In this case, the scar is tender and painful and warrants a 
10 percent evaluation under Diagnostic Code 7804 while the 
arthritis and limitation of motion and other symptomatology 
are in no way duplicative or overlapping of the 
symptomatology associated with the scar.  

However, the limitation of motion shown in both private and 
VA medical records, while painful, is not limited to shoulder 
level.  Medical records clearly show that the veteran has 
motion to above shoulder level.  As such, he does not meet 
the criteria for a compensable evaluation based on limitation 
of motion under Diagnostic Code 5201.  That said, testing 
performed by the veteran's private physician indicated that 
there was a degree of weakness associated with the right 
shoulder that is not accounted for under Diagnostic 
Code 5201.  Nevertheless, "[t]he intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability."  38 C.F.R. § 4.59.  

Thus, the Board finds that the veteran is entitled to a 
disability evaluation for the painful motion and weakness 
associated with his service-connected disability.  While the 
Board again acknowledges that the veteran does not meet the 
minimum schedular criteria based on limitation of motion, "it 
is the intention to recognize actual painful, unstable or mal 
aligned joints due to healed injury, as entitled to at least 
the minimum compensable rating for the joint."  38 C.F.R. 
§ 4.59.  Accordingly, the Board concludes that the veteran is 
entitled to the minimum compensable evaluation assignable 
under Diagnostic Code 5201, specifically a 20 percent 
evaluation.  The Board would also note that at no time has 
the veteran demonstrated a degree of limitation of motion of 
his right shoulder so as to warrant an evaluation in excess 
of 20 percent.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations had been considered whether or not they were 
raised by the veteran as required by the holding of the 
United States Court of Appeals in Schafrath v. Derwinski, 1 
Vet. App. 589 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedular standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, there has been no assertion 
or showing by the veteran that his right shoulder disability 
has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Indeed, 
the veteran indicated that he had not lost any time from work 
due to his service-connected disability.  In the absence of 
such factors, the Board finds that the criteria for 
assignment of an extraschedular evaluation pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).  


ORDER

An evaluation in excess of 10 percent for a right shoulder 
scar is denied.

Subject to the provisions governing the award of monetary 
benefits, a 20 percent evaluation for postoperative residuals 
of a subluxation of the right shoulder is granted.



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



- 3 -
